DETAILED ACTION
Status of Claims:
Claims 1-3, 8, 9, 17, 19-20, 26, 27, 37-42, 48, 55, and 57 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, 9, 17, 19, 20, 21, 26, 27, 37, 41, 42, 48, 55, and 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 3, 8, and 9:
	The claims refer to “the controller” there is insufficient antecedent basis provided in claim 1, from which these claims depend. Antecedent basis is provided in claim 2.

Regarding Claims 17, 19, 55, and 57:
	The claims state “having a concentration of pesticides in a range of…” This limitation renders the claims indefinite because it is not clear what “pesticides” are limited to. The claims previously refer to “organic pollutants” however it is not clear if the pesticides are the organic pollutants, include the organic pollutants, or are separate from the organic pollutants. The specification does not limit the type of pesticides. It is further not clear what the “organic pollutants” are being removed from.
	
Regarding Claims 55 and 57:
	The claims refer to “a filtrate” however no filter or filtration has previously been claimed. It is therefore not clear if the claims are requiring a filtration step or if any settled stream is considered to be the “filtrate”.
	Additionally claim 57 does not limit the input into the reactor. It is therefore not clear how the concentration of pesticides in the filtrate can be limited when the concentration of materials entering the reactor is not limited.

Regarding Claim 20:
	The claim states “a wastewater for receiving and holding wastewater.” This limitation renders the claim indefinite because it is not clear how wastewater can hold wastewater. For the purposes of examination the claim will be interpreted as requiring a container for holding wastewater. 
	Step “e)” refers to “the settling tanks.” There is insufficient antecedent basis for this limitation within the claim. 

Regarding Claim 41:
	The claim states “an interval of about one minute or less.” This limitation renders the claim indefinite because it is not clear if the interval is open to times greater than one minute (about one minute) or only times less than one minute.
	The claim refers to “the controller.” There is insufficient antecedent basis for this limitation within the claims. 

Regarding Claim 42:
	The claim refers to “the wastewater source.” There is insufficient antecedent basis for this limitation within the claims. It is not clear if the “source” is intended to refer to the wastewater container or an upstream source of wastewater, or something else.  

Regarding Claim 48:
	The claim refers to “the controller” there is insufficient antecedent basis for this limitation within the claim. Claim 48 depends from claim 38, antecedent basis for an “electronic controller” is provided in claim 42.

The remaining claims are indefinite as they depend from an indefinite claim. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim is directed to the type of wastewater treated by the system. This limitation does not further limit claim 1, from which it depends because treating wastewater is the intended use of the system and the wastewater itself is not a part of the system.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20, 21, 37-39, and 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Casbeer et al (US 2016/0101996) with evidence provided by Matousek et al (USPN 8,465,653).

Regarding Claim 20:
	Casbeer teaches the electrocoagulation system for removing contaminants from a flow of wastewater comprising: a) a wastewater (container) for receiving and holding wastewater (Casbeer teaches that the disclosed EC reactor can be used in the system of Matousek, USPN 8,465,653) (see Casbeer para. 0058) (Matousek teaches a collection tank 12) (see col. 3 lines 40-46); b) an electrocoagulation reactor having a plurality of electrodes comprising an aluminum alloy (see para. 0011), the plurality of electrodes being substantially parallel to the each other (see para. 0032); c) a DC voltage source in electrical communication with the plurality of electrodes for applying a voltage therebetween (see para. 0038), the voltage causing the contaminants in the wastewater to react with the electrodes to change from in-solution to in-suspension in the wastewater (solids are removed) (see para. 0046); 4 d) a rectifier in electrical communication with the DC voltage source to selectively reverse the polarity of the voltage supplied to the electrode plates thus changing the polarity of the electrode plates to allow the electrode plates to deteriorate substantially equally, the rectifier being controlled by the controller (see para. 0038); and e) a controller adapted to control the flow of wastewater from the wastewater source, through the electrocoagulation reactor (see para. 0050), and into the settling tanks (settling tanks 22 and clarifying tank 24 in the embodiment using the system of Matousek) (see Matousek col. 3 line s40-46), the controller controlling the DC voltage source to control the amount of voltage supplied to the electrode plates (see para. 0050).

Regarding Claim 21:
	Casbeer teaches the system of claim 20, wherein the rectifier changes the polarity of the electrode plates to allow the electrode plates to deteriorate substantially equally and to maintain electrical potential between adjacent plates, the rectifier being controlled by the controller (see Casbeer para. 0033).

Regarding Claim 37:
	Casbeer teaches the system of claim 20, wherein said system is operable to apply a current to said electrodes in a range of about 550 amps to about 700 amps (15 plates of 193.5 square inches each and a current density of 0.2ASI is approximately 580 amps) (see para. 0036-0038), and to pass said wastewater through said electrocoagulation reactor at a rate in a range of about 0.5 gallons/minute to about 15 gallons/minute (3600 L/day is about 0.66 gallons/minute), and thereby remove said organic pollutants to achieve a filtrate having a concentration of pesticides in a range of about 1% wt/wt to about 50% wt/wt. Casbeer does not specify a concentration of pesticides, however Casbeer teaches that the current density can be adjusted based on the wastewater and contaminants treated (see Casbeer para. 0038), therefore the system could achieve  a concentration of pesticides in a range of about 1% wt/wt to about 50% wt/wt dependent on the concentration of the incoming wastewater and current density applied.

Regarding Claim 38:
	Casbeer teaches the electrocoagulation method for treating wastewater containing contaminants in-solution comprising: collecting the wastewater in a container (Casbeer teaches that the disclosed EC reactor can be used in the system of Matousek, USPN 8,465,653) (see Casbeer para. 0058) (Matousek teaches a collection tank 12) (see Matousek col. 3 lines 40-46); passing the wastewater from the container to an electrocoagulation reactor (see Casbeer para. 0011, 0058), the reactor having a plurality of electrode plates (one or more pairs) (see para. 0011); applying a voltage to the electrode plates from a DC voltage source to form suspended particles in the wastewater (provide a DC current to electrodes) (see para. 0038), wherein the polarity of the voltage applied to adjacent electrode plates is opposite to create an electrical potential between the adjacent electrode plates (anode and cathode pairs) (see para. 0011); moving the wastewater with the suspended particles from the electrocoagulation reactor to a plurality of settling tanks; removing the suspended particles from the wastewater by flowing the wastewater through the plurality of settling tanks which causes the suspended particles to drop out of the wastewater (settling tank and clarifying tank) (see Casbeer para. 0058, Matousek col. 3 lines 40-46); extracting a filtrate from the plurality of settling tanks (contaminant free supernatant) (see para. 0022).

Regarding Claim 39:
	Casbeer teaches the electrocoagulation method of claim 38, further comprising using a rectifier to selectively reverse the polarity of the DC voltage source to reverse the polarity of voltage supplied to the adjacent electrode plates to maintain the electrical potential between the adjacent electrode plates (see Casbeer para. 0038).

Regarding Claim 42:
	Casbeer teaches the electrocoagulation method of claim 39, wherein an electronic controller controls a pump (mixing pump directs wastewater into the system) (see Matousek col. 3 lines 40-47) to direct the flow rate of wastewater from the wastewater source, through the electrocoagulation reactor, and into the settling tanks, and controls the rectifier and the DC voltage source to direct the amount and polarity of voltage supplied to the plurality of electrode plates (process stream and voltage are controlled by the controller) (see para. 0050).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casbeer et al (US 2016/0101996) in view of Lyong et al (KR101199583 English machine translation provided) with evidence provided by Matousek et al (USPN 8,465,653).

Regarding Claim 1:
	Casbeer teaches the electrocoagulation system for removing contaminants from a flow of wastewater comprising: a) a wastewater container for receiving and storing wastewater (Casbeer teaches that the disclosed EC reactor can be used in the system of Matousek, USPN 8,465,653) (see Casbeer para. 0058) (Matousek teaches a collection tank 12) (see col. 3 lines 40-46); b) an electrocoagulation reactor (electrocoagulation device) (see Casbeer para. 0011, para. 0058) in fluid communication with the wastewater container having a plurality of electrode plates (one or more pairs) (see para. 0011) positioned at a predetermined spacing (see para. 0017) and substantially parallel to each other (see para. 0032); c) a DC voltage source in electrical communication with the plurality of electrode plates for applying a voltage therebetween (see para. 0038); d) a rectifier in electrical communication with the DC voltage source to selectively reverse the polarity of the voltage supplied to the electrode plates at a predetermined interval (periodically reversed) (see para. 0038); and e) a plurality of settling tanks for collecting coagulated materials from said wastewater (settling tank and clarifying tank) (see Casbeer para. 0058, Matousek col. 3 lines 40-46).
	Casbeer does not teach that the settling tanks have filter membranes.
	Lyong teaches settling tanks having filter membranes (separation membrane settling tank) for collecting coagulated materials from said wastewater (see Abstract).
	Casbeer and Lyong are analogous inventions in the art of coagulating wastewater. It would have been obvious to one skilled in the art before the effective filing date of the invention to add immersion type membranes, as disclosed by Lyong, to the settling tanks of Casbeer, because it is the simple addition of a known treatment means to a known treatment device, obviously resulting filtration of the wastewater with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). 

Regarding Claim 2:
	Casbeer, as modified, teaches the system of claim 1, further comprising a controller adapted to control the flow (process stream) of wastewater from the wastewater source, through the electrocoagulation reactor, and into the settling tanks, and to control the rectifier and the DC voltage source to control the amount of voltage supplied to the plurality of electrode plates (see para. 0050).

Regarding Claim 3:
	Casbeer teaches the system of claim 1, wherein the rectifier changes the polarity of the electrode plates to allow the electrode plates to deteriorate substantially equally and to maintain electrical potential between adjacent plates (see para. 0033), the rectifier being controlled by the controller (voltage is controlled by the controller therefore the rectifier is controlled by the controller) (see para. 0038, 0050).

Regarding Claim 17:
	Casbeer, as modified, teaches the system of claim 1, wherein said wastewater comprises concentrations of organic pollutants in a range of about 1% wt/wt to about 50% wt/wt, wherein said system is operable to remove said organic pollutants to achieve a filtrate having a concentration of pesticides in a range of about 1% wt/wt to about 50% wt/wt. Casbeer does not limit the makeup of the wastewater treated, however the type of wastewater treated is not a system limitation and does not add patentable weight to the system claim. As the system of Casbeer could be used to treat the claimed wastewater the system limitations are met. 

Regarding Claim 19:
	Casbeer, as modified, teaches the system of claim 17, wherein said system is operable to apply a current to said electrodes in a range of about 550 amps to about 700 amps (15 plates of 193.5 square inches each and a current density of 0.2ASI is approximately 580 amps) (see para. 0036-0038), and to pass said wastewater through said electrocoagulation reactor at a rate in a range of about 0.5 gallons/minute to about 15 gallons/minute (3600 L/day is about 0.66 gallons/minute), and thereby remove said organic pollutants to achieve a filtrate having a concentration of pesticides in a range of about 1% wt/wt to about 50% wt/wt. Casbeer does not specify a concentration of pesticides, however Casbeer teaches that the current density can be adjusted based on the wastewater and contaminants treated (see Casbeer para. 0038), therefore the system could achieve  a concentration of pesticides in a range of about 1% wt/wt to about 50% wt/wt dependent on the concentration of the incoming wastewater and current density applied.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casbeer et al (US 2016/0101996) in view of Lyong et al (KR101199583 English machine translation provided) as applied to claim 1 above, and further in view of Johnny (US 2002/0185446).

Regarding Claim 8:
	Casbeer, as previously modified, teaches the system of claim 1.
	Casbeer does not disclose a temperature sensor to measure the temperature of the wastewater exiting the reactor, the temperature sensor in communication with the controller, the controller adjusting the flow of wastewater and the DC voltage source to achieve a desired temperature of wastewater exiting the reactor.
	Johnny teaches a temperature sensor (temperature sensor 11) to measure the temperature of the wastewater exiting an EC reactor (in the outlet piping), the temperature sensor in communication with a controller (see para. 0049), the controller adjusting the flow of wastewater and the DC voltage source to achieve a desired temperature of wastewater exiting the reactor (shuts down the reactor dependent on the temperature) (see para. 0050, 0063).
	Casbeer and Johnny are analogous inventions in the art of electrocoagulation treatment of wastewater. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the downstream temperature sensor of Johnny to the system of Casbeer because it is the simple addition of a known sensor and control feature to a known system, obviously resulting in temperature control of the wastewater, with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). 

Regarding Claim 9:
	Casbeer, as previously modified, teaches the system of claim 1.
	Casbeer does not disclose a pH sensor located between the reactor and the settling tanks to measure the pH of the wastewater exiting the reactor, the pH sensor being in communication with the controller, wherein the controller is operable to adjust the flow of wastewater and the DC voltage source to achieve a desired pH of wastewater exiting the reactor.
	Johnny teaches a pH sensor located between the reactor and the settling tanks to measure the pH of the wastewater exiting the reactor (pH sensor in outlet piping) (see para. 0049), the pH sensor being in communication with the controller, wherein the controller is operable to adjust the flow of wastewater and the DC voltage source to achieve a desired pH of wastewater exiting the reactor (see para. 0050, 0063).  

Claim(s) 26, 27, and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casbeer et al (US 2016/0101996) as applied to claim 20 above, and further in view of Johnny (US 2002/0185446).

Regarding Claim 26:
	Casbeer, as previously modified, teaches the system of claim 20.
	Casbeer does not disclose a temperature sensor to measure the temperature of the wastewater exiting the reactor, the temperature sensor in communication with the controller, the controller adjusting the flow of wastewater and the DC voltage source to achieve a desired temperature of wastewater exiting the reactor.
	Johnny teaches a temperature sensor (temperature sensor 11) to measure the temperature of the wastewater exiting an EC reactor (in the outlet piping), the temperature sensor in communication with a controller (see para. 0049), the controller adjusting the flow of wastewater and the DC voltage source to achieve a desired temperature of wastewater exiting the reactor (shuts down the reactor dependent on the temperature) (see para. 0050, 0063).
	Casbeer and Johnny are analogous inventions in the art of electrocoagulation treatment of wastewater. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the downstream temperature sensor of Johnny to the system of Casbeer because it is the simple addition of a known sensor and control feature to a known system, obviously resulting in temperature control of the wastewater, with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). 

Regarding Claim 27:
	Casbeer, as previously modified, teaches the system of claim 20.
	Casbeer does not disclose a pH sensor located between the reactor and the settling tanks to measure the pH of the wastewater exiting the reactor, the pH sensor being in communication with the controller, wherein the controller is operable to adjust the flow of wastewater and the DC voltage source to achieve a desired pH of wastewater exiting the reactor.
	Johnny teaches a pH sensor located between the reactor and the settling tanks to measure the pH of the wastewater exiting the reactor (pH sensor in outlet piping) (see para. 0049), the pH sensor being in communication with the controller, wherein the controller is operable to adjust the flow of wastewater and the DC voltage source to achieve a desired pH of wastewater exiting the reactor (see para. 0050, 0063).  

Regarding Claim 48:
	Casbeer, as previously modified, teaches the method of claim 38.
	Casbeer does not disclose a pH sensor located between the reactor and the settling tanks to measure the pH of the wastewater exiting the reactor, the pH sensor being in communication with the controller, wherein the controller is operable to adjust the flow of wastewater and the DC voltage source to achieve a desired pH of wastewater exiting the reactor.
	Johnny teaches a pH sensor located between the reactor and the settling tanks to measure the pH of the wastewater exiting the reactor (pH sensor in outlet piping) (see para. 0049), the pH sensor being in communication with the controller, wherein the controller is operable to adjust the flow of wastewater and the DC voltage source to achieve a desired pH of wastewater exiting the reactor (see para. 0050, 0063).  

Claim(s) 40, 41, 55, and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casbeer et al (US 2016/0101996).

Regarding Claim 40:
	Casbeer teaches the electrocoagulation method of claim 39. Casbeer further teaches that the polarity is reversed in intervals of less than 15 minutes (see para. 0053). Given that the prior art range of less than 15 minutes fully encompasses the claimed range of 15 seconds to about 90 seconds and absent additional or more specific information in the prior art a prima facie case of obviousness exists and one skilled in the art would have found it obvious to reverse the polarity at an interval of about 15 to about 90 seconds (see MPEP 2144.05).

Regarding Claim 41:
	Casbeer teaches the electrocoagulation method of claim 39. Casbeer further teaches that the polarity is reversed in intervals of less than 15 minutes (see para. 0053), wherein the rectifier changes the polarity of the adjacent electrode plates to allow the electrode plates to deteriorate substantially equally and to maintain electrical potential between adjacent plates, the rectifier being controlled by the controller (see para. 0038). Given that the prior art range of less than 15 minutes fully encompasses the claimed range of about one minute or less and absent additional or more specific information in the prior art a prima facie case of obviousness exists and one skilled in the art would have found it obvious to reverse the polarity at an interval of about one minute or less (see MPEP 2144.05).

Regarding Claim 55:
	Casbeer teaches the electrocoagulation method of claim 38, wherein said wastewater comprises concentrations of organic pollutants (BOD, pesticides) (see para. 0003), wherein said system is operable to remove said organic pollutants (see para. 0045) to achieve a filtrate having a concentration of pesticides in a range of about 1% wt/wt to about 50% wt/wt (voltage can be adjusted and flow can be adjusted based on desired outcome therefor the system operable to achieve claimed filtrate) (see para. 0038, 0050).
	Casbeer does not explicitly teach organic pollutants in a range of about 1% wt/wt to about 50% wt/wt. Casbeer teaches that different wastewater streams can be selected, such as those contaminated with pesticides (see para. 0003). It would therefore have been obvious to one skilled in the art, through routine experimentation, to use the known method of Casbeer to treat any pesticide contaminated wastewater stream and select a stream with about 1% wt/wt to about 50% wt/wt of organic pollutants. 

Regarding Claim 57:
	Casbeer teaches the method of claim 42, wherein a current is applied to said to said electrodes in a range of about 550 amps to about 700 amps (15 plates of 193.5 square inches each and a current density of 0.2ASI is approximately 580 amps) (see para. 0036-0038), and said wastewater is passed through said electrocoagulation reactor at a rate in a range of about 0.5 gallons/minute to about 15 gallons/minute (3600 L/day is about 0.66 gallons/minute), and  said organic pollutants are thereby removed to achieve a filtrate having a concentration of pesticides in a range of about 1% wt/wt to about 50% wt/wt. Casbeer does not specify a concentration of pesticides, however Casbeer teaches the same method and apparatus as claimed. Therefore the method would have the same result when treating the same wastewater. As the method of Casbeer treats organic containing wastewater it would have been obvious to one skilled in the art, through routine experimentation, to select a wastewater stream containing pesticides and to use the known method or Casbeer to treat the wastewater, resulting in a filtrate with about 1 wt% to about 50 wt% pesticides. Further Casbeer teaches that the method can be used to teach pesticide containing wastewater (see para. 0003).


Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        10/20/2022